Citation Nr: 1547896	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-16 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purposes of eligibility for VA death benefits.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to April 1975.  The Veteran died in July 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of a Department of Veterans Affairs (VA) regional office (RO), that denied the appellant's claim of entitlement to recognition as the surviving spouse of the Veteran for the purposes of eligibility for VA death benefits.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The issue of entitlement of D.P. to death benefits as a child of the Veteran has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  See Form 9, May 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran served on active duty from June 1973 to April 1975.  The Veteran died in July 2011.  In November 2011, the appellant applied for a death pension.  See Form 21-534 (Copy), September 2011 (signed); see also Report of General Information, August 2012 (VVA).

A November 2012 rating decision denied recognition of the appellant as the surviving spouse of the Veteran for the purposes of eligibility for VA death benefits.  The appellant appeals herein.

The appellant essentially asserts that for 13 years, she and the Veteran cohabitated together and held themselves out as common law husband and wife, and that they had a daughter together.  See Birth Certificate.  She further asserts that she had no knowledge that the State of California did not provide for common law marriages, and that she otherwise had no knowledge of any legal impediment to their marriage.  See Statement, May 2014.

A surviving spouse of a qualified veteran may be eligible to receive DIC benefits if the surviving spouse was married to the veteran for one year or more.  38 C.F.R. § 3.54(a) (2015); see also 38 U.S.C.A. § 1541 (West 2014).

"In determining whether or not a person was the spouse of a veteran, their marriage shall be proven as valid for purposes of all laws administered by the Secretary according to the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 U.S.C. § 103(c) (West 2014); 38 C.F.R. § 3.1(j) (2015).

An attempted marriage that was invalid by reason of a legal impediment may nevertheless be deemed valid if, among other things, the claimant entered the marriage without knowledge of the legal impediment, they had a child or were married for at least one year before the veteran died, and they cohabitated continuously from the date of marriage until the veteran's death.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52 (2015).

The requirement of a formal marriage ceremony by a jurisdiction that does not recognize common law marriage constitutes a "legal impediment" under 38 U.S.C.A. § 103(a).  See Lamour v. Peake, 544 F.3d 1317, 1322 (Fed. Cir. 2008) (citing VA Gen. Coun. Prec. 58-91 (June 17, 1991)).  "The determination of a claimant's knowledge of a legal impediment is viewed in terms of 'what the appellant's state of mind was at the time that the invalid marriage was contracted.'"  Lamour at 1323 (quoting Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995).  

When a claimant otherwise meets the requirements for a deemed valid marriage under 38 C.F.R. § 3.52, VA will accept the claimant's statement that he or she had no knowledge of an impediment to marriage, absent information to the contrary.  38 C.F.R. § 3.205(c) (2015).

Proving the existence of a common law marriage requires an affidavit or certified statement from at least one of the parties to the marriage "setting forth all of the facts and circumstances concerning the alleged marriage. . ."  38 C.F.R. § 3.205(a)(6) (2015).  In addition, the evidence should be supplemented with affidavits or certified statements from two or more persons "who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage, including [but not limited to] . . . whether the parties held themselves out as married, and whether they were generally accepted as such."  38 C.F.R. § 3.205(a)(6).

California Family Code Section 300(a) provides that "consent alone does not constitute marriage.  Consent must be followed by the issuance of a license and solemnization as authorized by this division, except as provided by Section 425 and Part 4 (commencing with Section 500)."  Section 306 further provides that, generally, "a marriage shall be licensed, solemnized, and authenticated, and the authenticated marriage license shall be returned to the county recorder of the county where the marriage license was issued."  The Board is cognizant, however, that Section 308 provides that "a marriage contracted outside this state that would be valid by laws of the jurisdiction in which the marriage was contracted is
valid in this state," which by its terms could relate to out-of-state common law marriages.  In this case however, there is no evidence that the appellant ever cohabitated with the Veteran outside of California.  

Thus, California law does not recognize common law marriages that take place within the State of California.

The appellant asserts she has cohabitated with the Veteran in California since 1998, and she has submitted a birth certificate for their daughter.  Several records in the claims file reference the appellant as the Veteran's friend, girlfriend, and power of attorney (after his brain injury in 1998), although the Board acknowledges that the appellant referenced herself on a November 2000 Form 9 (unrelated to the instant appeal) and an attached November 2000 Financial Statement as the Veteran's fiancé.  Also, a January 2002 request to appoint the appellant as the Veteran's fiduciary for VA purposes, signed by the Veteran, references the appellant as his fiancé.  

As noted above, the appellant submitted a May 2014 statement regarding her lack of knowledge of any legal impediment to her common law marriage to the Veteran.  She has also submitted copies of November 2011 Forms 21-4171, Supporting Statement Regarding Marriage, from her mother, stepfather, and a friend regarding her alleged marital relationship with the Veteran.  These statements were apparently submitted with her original claim in November 2011.  See Rating Decision, November 2012.

The copies of the November 2011 Form 21-4171 statements of her mother, father, and friend C.M. in the paper claims file are all unsigned and therefore not in the form of certified statements or affidavits.  As noted above, 38 C.F.R. § 3.205(a)(6) provides that the evidence should be supplemented with affidavits or certified statements from two or more persons "who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage, including [but not limited to] . . . whether the parties held themselves out as married, and whether they were generally accepted as such."

Therefore, the Board finds that this matter should be remanded to provide the appellant with an opportunity to submit signed November 2011 statements from her mother, stepfather, and friend, or in the alternative, to submit at least two new affidavits or certified statements regarding the marital relationship (signed).

In addition, the appellant asserts that she has held herself out to be the Veteran's wife in dealings with VA clinicians.  None of the Veteran's VA treatment records, however, dated since October 1998 are associated with the claims file.  Therefore, on remand, all of the Veteran's VA treatment records dated from November 1998 to present should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to submit signed Forms 21-4171, Supporting Statements Regarding Marriage, from her mother, father, and friend C.M.

Please explain that if signed copies are unavailable from the appellant, she may submit two or more new affidavits or certified statements from persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the community in which they lived.  See 38 C.F.R. § 3.205(a)(6) (2015).

2.  Associate with the claims file copies of all of the Veteran's VA treatment records dated from November 1998 to present.

3.  Then, readjudicate the appellant's claim.  If her claim remains denied, she should be provided with a Supplemental Statement of the Case (SSOC).  After the appellant has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

